DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
Acknowledgements 
The Amendment filed on 5/3/2021 has been entered. Claims 1-20 remain pending in the application. Claims 19-20 have been withdrawn from further consideration as detailed in the Non-Final Office Action mailed 7/21/2020. 
Applicants arguments have overcome the previous drawing objections in the Final Office Action mailed 11/4/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: 
19.	A process for manufacturing a medical injection device comprising a barrel comprising a proximal end, a distal end, a sidewall therebetween defining a reservoir, and a stopper in gliding engagement within the barrel, the sidewall having an inner surface facing the reservoir, the method comprising: 

exposing said layer to an oxidizing plasma under vacuum and in an atmosphere comprising oxygen and argon, so as to form a lubricant coating ,
wherein the lubricant coating comprises: 
a bottom layer in contact with the inner surface of the sidewall of the barrel, comprising a mixture of cross-linked and non-cross-linked poly-(dimethylsiloxane); 
an intermediate layer consisting essentially of oxidized poly- (dimethylsiloxane); and
a top layer consisting essentially of non-cross-linked poly- (dimethylsiloxane) 
wherein the intermediate layer is porous, thereby allowing communication between the bottom layer and the top layer.
Authorization for this examiner’s amendment was given in an interview with Brian Jackson on 6/15/2021.
Election/Restrictions
Claims 1-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/8/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 1, the prior art of record does not teach of otherwise render obvious in combination with all claim limitations a medical injection device as claimed in claim 1 comprising a lubricant coating comprising a bottom layer in contact with the inner surface of the sidewall of the barrel, comprising a mixture of cross-linked and non-cross-linked poly-(dimethylsiloxane); an intermediate layer consisting essentially of oxidized poly- (dimethylsiloxane); and a top layer consisting essentially of non-cross-linked poly- (dimethylsiloxane), wherein the intermediate layer is porous, thereby allowing communication between the bottom layer and the top layer.
In regard to claim 19, the prior art of record does not teach of otherwise render obvious in combination with all claim limitations a process for manufacturing a medical injection device as claimed in claim 19 comprising a lubricant coating comprising a bottom layer in contact with the inner surface of the sidewall of the barrel, comprising a mixture of cross-linked and non-cross-linked poly-(dimethylsiloxane); an intermediate layer consisting essentially of oxidized poly- (dimethylsiloxane); and a top layer consisting essentially of non-cross-linked poly- (dimethylsiloxane), wherein the intermediate layer is porous, thereby allowing communication between the bottom layer and the top layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783